Exhibit 10.4

AMENDMENT NO. 1 TO COMMON STOCK PURCHASE AGREEMENT

This Amendment No. 1 to Common Stock Purchase Agreement (this “Amendment”) is
made as of May 4, 2015, by and between Viking Therapeutics, Inc., a Delaware
corporation (the “Company”), and Rochelle Hanley, M.D. (“Purchaser”).

RECITALS

WHEREAS, the Company and Purchaser are parties to that certain Common Stock
Purchase Agreement, made as of April 15, 2013 (the “Purchase Agreement”)
pursuant to which the Company issued and sold to Purchaser, and Purchaser
purchased from the Company, an aggregate of 250,000 shares (the “Purchased
Shares”) of the Company’s common stock, par value $0.00001 per share (“Common
Stock”);

WHEREAS, pursuant to that certain Amended and Restated Stock Repurchase
Agreement, dated as of April 28, 2015, by and among the Company, Purchaser,
Brian Lian, Ph.D., Michael Dinerman, M.D., and Isabelle Dinerman, the Company
repurchased from Purchaser an aggregate of 158,453 of the Purchased Shares at a
repurchase price of $0.00001 per share on the date hereof (the “Share
Repurchase”);

WHEREAS, the Company and Purchaser desire to amend the Purchase Agreement to
reflect the vesting schedule for Purchaser’s outstanding unvested Vesting Shares
after giving effect to the Share Repurchase; and

WHEREAS, pursuant to Section 11(c) of the Purchase Agreement, no modification or
amendment to the Purchase Agreement shall be effective unless in writing signed
by the parties to the Purchase Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and with reference to the above recitals, the parties hereby agree as
follows:

ARTICLE 1

AMENDMENT

1.1 AMENDMENT TO SECTION 4(C) OF THE PURCHASE AGREEMENT. The second sentence of
Section 4(c) of the Purchase Agreement is hereby amended and restated in its
entirety as follows:

“Of the Vesting Shares, (a) 62,500 shall be released on the earlier to occur of
(i) April 15, 2014 and (ii) the date the Company receives at least $25 million
in gross financing proceeds from the sale of equity and/or debt securities of
the Company, and (b) after giving effect to the repurchase of an aggregate of
158,453 of the Shares by the Company from Purchaser pursuant to that certain
Amended and Restated Stock Repurchase Agreement, dated as of April 28, 2015, by
and among the Company, Purchaser and the other parties named therein (as may be
amended or restated from time to time), (i) 22,887 shall be released on
April 15, 2016, and (ii) 22,886 shall be released on April 15, 2017; provided,
however, that in each case such scheduled release from the Repurchase Option
shall immediately cease as of the Termination Date.”



--------------------------------------------------------------------------------

ARTICLE 2

GENERAL PROVISIONS

2.1 CAPITALIZED TERMS. All capitalized terms in this Amendment, to the extent
not otherwise defined herein, shall have the meaning assigned to them in the
Purchase Agreement.

2.2 CONTINUING EFFECTIVENESS. Except as modified by this Amendment, the Purchase
Agreement shall remain in full force and effect and no party by virtue of
entering into this Amendment is waiving any rights it has under the Purchase
Agreement, and once this Amendment is executed by the parties hereto, all
references in the Purchase Agreement to “the Agreement” or “this Agreement,” as
applicable, shall refer to the Purchase Agreement as modified by this Amendment.

2.3 SUCCESSORS AND ASSIGNS. The rights and benefits of this Amendment shall
inure to the benefit of, and be enforceable by the Company and its successors
and assigns.

2.4 GOVERNING LAW. This Amendment and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.

2.5 COUNTERPARTS. This Amendment may be executed in one or two counterparts,
including counterparts transmitted by facsimile or other electronic
transmission, each of which shall be deemed an original and all of which
together shall constitute one instrument.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

THE COMPANY:

VIKING THERAPEUTICS, INC.,

a Delaware corporation

By:

/s/ Brian Lian, Ph.D.

Name: Brian Lian, Ph.D. Title: CEO PURCHASER:

/s/ Rochelle Hanley, M.D.

ROCHELLE HANLEY, M.D.